

116 S2799 RS: Nexus of Energy and Water for Sustainability Act of 2019
U.S. Senate
2019-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 362116th CONGRESS1st SessionS. 2799IN THE SENATE OF THE UNITED STATESNovember 6, 2019Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 17, 2019Reported by Ms. Murkowski, with an amendmentOmit the part struck through and insert the part printed in italicA BILLTo require the Secretary of Energy and the Secretary of the Interior to establish a joint Nexus of
			 Energy and Water Sustainability Office, and for other purposes.
	
 1.Short titleThis Act may be cited as the Nexus of Energy and Water for Sustainability Act of 2019 or the NEWS Act of 2019.
		2.Nexus of energy and water for sustainability
 (a)DefinitionsIn this section: (1)Energy-water nexusThe term energy-water nexus means the links between—
 (A)the water needed to produce fuels, electricity, and other forms of energy; and (B)the energy needed to transport, reclaim, and treat water and wastewater.
 (2)Interagency coordination committeeThe term Interagency Coordination Committee means the Committee on the Nexus of Energy and Water for Sustainability (or the NEWS Committee) established under subsection (b)(1). (3)Nexus of energy and water sustainability office; news officeThe term Nexus of Energy and Water Sustainability Office or the NEWS Office means an office located at the Department of Energy and managed in cooperation with the Department of the Interior pursuant to an agreement between the 2 agencies to carry out leadership and administrative functions for the Interagency Coordination Committee.
 (4)RD&DThe term RD&D means research, development, and demonstration. (b)Interagency coordination committee (1)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary of Energy and the Secretary of the Interior shall establish the joint NEWS Office and Interagency Coordination Committee on the Nexus of Energy and Water for Sustainability (or the NEWS Committee) to carry out the duties described in paragraph (3).
				(2)Administration
 (A)ChairsThe Secretary of Energy and the Secretary of the Interior shall jointly manage the NEWS Office and serve as co-chairs of the Interagency Coordination Committee.
 (B)Membership; staffingMembership and staffing shall be determined by the co-chairs. (3)DutiesThe Interagency Coordination Committee shall—
 (A)serve as a forum for developing common Federal goals and plans on energy-water nexus RD&D activities in coordination with the National Science and Technology Council; (B)not later than 1 year after the date of enactment of this Act, and biennially thereafter, issue a strategic plan on energy-water nexus RD&D activities priorities and objectives;
 (C)convene and promote coordination of the activities of Federal departments and agencies on energy-water nexus RD&D activities, including the activities of—
 (i)the Department of Energy; (ii)the Department of the Interior;
 (iii)the Corps of Engineers; (iv)the Department of Agriculture;
 (v)the Department of Defense; (vi)the Department of State;
 (vii)the Environmental Protection Agency; (viii)the Council on Environmental Quality;
 (ix)the National Institute of Standards and Technology; (x)the National Oceanic and Atmospheric Administration;
 (xi)the National Science Foundation; (xii)the Office of Management and Budget;
 (xiii)the Office of Science and Technology Policy; (xiv)the National Aeronautics and Space Administration; and
 (xv)such other Federal departments and agencies as the Interagency Coordination Committee considers appropriate;
 (D)(i)coordinate and develop capabilities and methodologies for data collection, management, and dissemination of information related to energy-water nexus RD&D activities from and to other Federal departments and agencies; and
 (ii)promote information exchange between Federal departments and agencies— (I)to identify and document Federal and non-Federal programs and funding opportunities that support basic and applied RD&D proposals to advance energy-water nexus related science and technologies;
 (II)to leverage existing programs by encouraging joint solicitations, block grants, and matching programs with non-Federal entities; and
 (III)to identify opportunities for domestic and international public-private partnerships, innovative financing mechanisms, and information and data exchange;
 (E)promote the integration of energy-water nexus considerations into existing Federal water, energy, and other natural resource, infrastructure, and science programs at the national and regional levels and with programs administered in partnership with non-Federal entities; and
 (F)not later than 1 year after the date of enactment of this Act, issue a report on the potential benefits and feasibility of establishing an energy-water center of excellence within the National Laboratories (as that term is defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801)).
 (4)No regulationNothing in this subsection grants to the Interagency Coordination Committee the authority to promulgate regulations or set standards.
 (5)Review; reportAt the end of the 5-year period beginning on the date on which the Interagency Coordination Committee and NEWS Office are established, the NEWS Office shall—
 (A)review the activities, relevance, and effectiveness of the Interagency Coordination Committee; and (B)submit to the Committee on Energy and Natural Resources of the Senate and the Committees on Science, Space, and Technology, Energy and Commerce, and Natural Resources of the House of Representatives a report that—
 (i)describes the results of the review conducted under subparagraph (A); and (ii)includes a recommendation on whether the Interagency Coordination Committee should continue.
 (c)Crosscut budgetNot later than 30 days after the President submits the budget of the United States Government under section 1105 of title 31, United States Code, the co-chairs of the Interagency Coordination Committee (acting through the NEWS Office) shall submit to the Committee on Energy and Natural Resources of the Senate and the Committees on Science, Space, and Technology, Energy and Commerce, and Natural Resources of the House of Representatives, an interagency budget crosscut report that displays at the program-, project-, and activity-level for each of the Federal agencies that carry out or support (including through grants, contracts, interagency and intraagency transfers, and multiyear and no-year funds) basic and applied RD&D activities to advance the energy-water nexus related science and technologies—
 (1)the budget proposed in the budget request of the President for the upcoming fiscal year; (2)expenditures and obligations for the prior fiscal year; and
 (3)estimated expenditures and obligations for the current fiscal year. 3.Smart energy and water efficiency pilot program (a)In generalSubtitle A of title IX of the Energy Policy Act of 2005 (42 U.S.C. 16191 et seq.) is amended by adding at the end the following:
				
					918.Smart energy and water efficiency pilot program
 (a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means—
 (A)a utility; (B)a municipality;
 (C)a water district; (D)an Indian tribe or Alaska Native village; and
 (E)any other authority that provides water, wastewater, or water reuse services. (2)Smart energy and water efficiency pilot programThe term smart energy and water efficiency pilot program or pilot program means the pilot program established under subsection (b).
							(b)Smart energy and water efficiency pilot program
 (1)In generalThe Secretary shall establish and carry out a smart energy and water efficiency pilot program in accordance with this section.
 (2)PurposeThe purpose of the smart energy and water efficiency pilot program is to award grants to eligible entities to demonstrate unique, advanced, or innovative technology-based solutions that will—
 (A)improve the net energy balance of water, wastewater, and water reuse systems; (B)improve the net energy balance of water, wastewater, and water reuse systems to help communities across the United States make measurable progress in conserving water, saving energy, and reducing costs;
 (C)support the implementation of innovative and unique processes and the installation of established advanced automated systems that provide real-time data on energy and water; and
 (D)improve energy-water conservation and quality and predictive maintenance through technologies that utilize internet connected technologies, including sensors, intelligent gateways, and security embedded in hardware.
								(3)Project selection
 (A)In generalThe Secretary shall make competitive, merit-reviewed grants under the pilot program to not less than 3, but not more than 5, eligible entities.
 (B)Selection criteriaIn selecting an eligible entity to receive a grant under the pilot program, the Secretary shall consider—
 (i)energy and cost savings; (ii)the uniqueness, commercial viability, and reliability of the technology to be used;
 (iii)the degree to which the project integrates next-generation sensors software, analytics, and management tools;
 (iv)the anticipated cost-effectiveness of the pilot project through measurable energy savings, water savings or reuse, and infrastructure costs averted;
 (v)whether the technology can be deployed in a variety of geographic regions and the degree to which the technology can be implemented in a wide range of applications ranging in scale from small towns to large cities, including tribal communities;
 (vi)whether the technology has been successfully deployed elsewhere; (vii)whether the technology was sourced from a manufacturer based in the United States; and
 (viii)whether the project will be completed in 5 years or less. (C)Applications (i)In generalSubject to clause (ii), an eligible entity seeking a grant under the pilot program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary determines to be necessary.
 (ii)ContentsAn application under clause (i) shall, at a minimum, include— (I)a description of the project;
 (II)a description of the technology to be used in the project; (III)the anticipated results, including energy and water savings, of the project;
 (IV)a comprehensive budget for the project; (V)the names of the project lead organization and any partners;
 (VI)the number of users to be served by the project; (VII)a description of the ways in which the proposal would meet performance measures established by the Secretary; and
 (VIII)any other information that the Secretary determines to be necessary to complete the review and selection of a grant recipient.
										(4)Administration
 (A)In generalNot later than 1 year after the date of enactment of this section, the Secretary shall select grant recipients under this section.
								(B)Evaluations
 (i)Annual evaluationsThe Secretary shall annually carry out an evaluation of each project for which a grant is provided under this section that meets performance measures and benchmarks developed by the Secretary, consistent with the purposes of this section.
 (ii)RequirementsConsistent with the performance measures and benchmarks developed under clause (i), in carrying out an evaluation under that clause, the Secretary shall—
 (I)evaluate the progress and impact of the project; and (II)assesses the degree to which the project is meeting the goals of the pilot program.
 (C)Technical and policy assistanceOn the request of a grant recipient, the Secretary shall provide technical and policy assistance. (D)Best practicesThe Secretary shall make available to the public through the Internet and other means the Secretary considers to be appropriate—
 (i)a copy of each evaluation carried out under subparagraph (B); and (ii)a description of any best practices identified by the Secretary as a result of those evaluations.
 (E)Report to congressThe Secretary shall submit to Congress a report containing the results of each evaluation carried out under subparagraph (B).
 (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $15,000,000, to remain available until expended.
 (c)FundingThe Secretary shall use funds made available to the Secretary and not otherwise obligated to carry out this section..
 (b)Conforming amendmentThe table of contents of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 594) is amended by inserting after the item relating to section 917 the following:
				Sec. 918. Smart energy and water efficiency pilot program..December 17, 2019Reported with an amendment